internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc intl plr-124080-01 date date legend number release date index number in re taxpayer entity dates a b year x individual a b c cpa firm dear this replies to your letter dated date submitted on behalf of taxpayer requesting that taxpayer be granted an extension of time under sec_301_9100-3 to file the election agreement and certifications required under sec_1 g i with respect to the dual consolidated losses of entity occurring in the tax_year ended on date a or the year x losses and to file an annual certification with respect to the year x losses that was required to be filed with the tax_return for the tax_year ended on date b as required under sec_1_1503-2 hereinafter the election agreement and certification as well as the annual certification will be referred to collectively sometimes as the statements the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process in re plr-124080-01 individuals a and b are employees of taxpayer individual a is the vice president of tax and individual b is the domestic director of tax individual c is a tax partner with cpa firm the affidavits of individuals a b and c describe the circumstances surrounding the discovery and failure_to_file the statements the irs has not discovered taxpayer’s failure_to_file the statements sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the statements are regulatory elections as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the election agreement and certifications required under sec_1_1503-2 with respect to the dual consolidated losses of entity occurring in the tax_year ended on date a and to file an annual certification with respect to the year x losses that was required to be filed with the tax_return for the tax_year ended on date b as required under sec_1_1503-2 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the statements sec_301_9100-1 a copy of this ruling letter should be associated with the statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented in re plr-124080-01 pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to taxpayer and the other authorized representative sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international
